Citation Nr: 1219578	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  06-09 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for negligent VA medical procedures in connection with a left knee replacement.


REPRESENTATION

Appellant represented by:	Richard Mahlin, Esq.


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from August 1956 to August 1958.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

In June 2009, the Board requested an opinion from an independent medical expert (IME) with respect to the Veteran's claim of entitlement to compensation benefits under 38 U.S.C.A. § 1151 for negligent VA medical procedures in connection with a left knee replacement.  See 38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901(d) (2011).  That opinion was obtained in December 2010 and has been associated with the VA claims folder.  In a December 2010 letter, the Veteran and his attorney were provided notice of the IME opinion as well as the opportunity to submit additional evidence under 38 C.F.R. § 20.903.

In April 2011 this matter was last before the Board at which time it was remanded for further development.  With respect to the claim for service connection of a back disability, this development has been completed.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to compensation benefits under 38 U.S.C.A. § 1151 for negligent VA medical procedures in connection with a left knee replacement is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

It has not been shown by competent and probative evidence that the Veteran has a back disability attributable to service.


CONCLUSION OF LAW

Service connection for a back disability is not established.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in March 2005.  Although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, complete notice was sent in May 2006 and the claim was readjudicated in a subsequently issued Supplemental Statement of the Case (SSOC).  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

VA has attempted to obtain the Veteran's service treatment records and assisted the Veteran in obtaining evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.

VA has been unable to obtain the Veteran's service treatment records, all of which were apparently destroyed in the July 1973 fire at the National Personnel Records Center (NPRC).  38 C.F.R. § 3.159(c)(2).  Where "service medical records are presumed destroyed ... the BVA's [Board's] obligation to explain its findings and conclusions and to consider carefully the benefit-of-the- doubt is heightened."  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

No VA examination is necessary to decide the claim as there is sufficient evidence to decide the claim and no indication that the Veteran incurred a back disability in service or that any such current disability is otherwise attributable thereto.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As explained below in greater detail, although the Veteran has made a claim for service connection of a back condition, he has offered no evidence in support of this claim despite VA's requests to him and his attorney.  Accordingly, the Board does not find that the low threshold of a suggestion of a nexus between the Veteran's claimed back condition and service has been met as there is simply no suggestion thereof, other than the Veteran's vague claim, which lacks any detail.  Id.  

All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

The Veteran essentially claims that he has a back disability related to service.  In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

In order to establish service connection for the claimed disorder, there must be (1) competent evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).
In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U. S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In fact, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).
Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

With respect to competent evidence of a current disability, there is scant, if any, evidence of a current back disability.  In the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).
Notably, an August 1994 VA hospital summary, pertaining to a left inguinal herniorrhaphy, documents that the Veteran had no history of backache, but for occasional pain in the cervical spine and that he informed that he was "said to have spurs."  A January 1997 VA clinical record, related to the Veteran's left knee, notes that with respect to medical history the Veteran again denied any history of backache.  

Furthermore, with respect to in-service incurrence or aggravation of a disease or injury, the Board acknowledges that the Veteran's service treatment records were destroyed by fire and that these records might reveal some in-service event, disease or injury to the back.  However, the Veteran has not proffered any theory for his current claim that service connection should be established for a back disability.  Neither the Veteran nor his attorney has offered a history or argument in this regard.  

Finally, with respect to medical nexus, the question presented, i.e. the relationship, if any, between the Veteran's claimed back disability and his military service, is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

It is also particularly salient to the Board that, despite the Veteran's contentions, there appear no complaints or diagnoses regarding the spine for over 40 years following the Veteran's discharge, i.e. the Veteran's sole report of having been said to have "spurs" of the cervical spine.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).    

The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claim; he has not done so.  See 38 U.S.C.A. § 5107(a) (2011) (noting it is a claimant's responsibility to support a claim for VA benefits)

Indeed, there is no medical evidence of record showing that the Veteran has a back disability related to service.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  Lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).

However, in this case, the implied assertion as to whether the Veteran has a back disability related to service is an etiological question unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (finding that a lay person is competent to testify to pain and visible flatness of his feet).  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical opinion regarding the etiology of his currently claimed disability.  See 38 C.F.R. § 3.159 (a)(1) (2011) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Although the Veteran is competent to report what he experienced during service, which he notably has not done, he is not competent to ascertain the etiology of his claimed current disability, as the causative factors for such are not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  In this circumstance, the Board gives no weight to the Veteran's implied assertions.

Based on the foregoing, the weight of the evidence is against the Veteran's claim and the benefit of the doubt provision does not apply.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that service connection for a back disability is not warranted.

In closing, the Board notes that service connection may also be granted for arthritis if manifested to a compensable degree within one year of separation from service provided the rebuttable presumption provisions of § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  However, there appears no diagnosis of arthritis in the record and the Veteran has not asserted such.  Accordingly, the presumptive regulations are inapplicable in the present case.  


ORDER

Entitlement to service connection for a back disability is denied.



REMAND

VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). An examination or opinion is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.  When a medical examination report does not contain sufficient detail the adjudicator is required to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011).

As noted above and in furtherance of substantiating his claim, VA sought an IME on his 38 U.S.C.A. § 1151 claim.  That opinion was obtained in December 2010 and has been associated with the VA claims folder.  A review of the opinion discloses that the medical expert that authored it concluded that the Veteran did indeed sustain an additional disability due to his left knee arthroplasty conducted by VA in January 1997.  Nevertheless, the doctor did not find that this additional disability was due to any carelessness, negligence, lack of proper skill or similar fault on the part of VA in performing that surgery.  The doctor based his opinion on a review of the claims file and noted that "[a]lthough the [Veteran] was noted to be obese on his pre-operative history and physical, without access to films it [was] difficult to say whether his residual deformity was reasonable or not."

Unfortunately, this matter must once again be remanded for further evidentiary development.  Because the doctor that rendered the IME opinion has indicated that pre-operative films would assist in rendering a fully informed opinion, the Board finds that the opinion is in need of clarification.  38 C.F.R. § 4.2.  Moreover, a review of the record discloses no pre-operative films related to the Veteran's January 1997 total knee arthroplasty and such records may be in VA's possession.  VA is under a duty to make as many requests as are necessary to obtain records in the custody of a Federal department or agency.  38 C.F.R. § 3.159(c)(2).  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  Accordingly, this matter must be remanded to attempt to obtain pre-operative films related to the January 1997 VA total knee arthroplasty and for clarification of the December 2010 IME opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the claim remanded herein.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims folder by the RO.

The RO should also attempt to obtain any diagnostic films, particularly X-rays, related to the Veteran's January 1997 total knee arthroplasty performed at a VA facility.  All attempts to secure this evidence must be documented in the claims folder by the RO.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  If additional medical evidence is received, the RO should refer the case to an appropriate VA examiner for a supplemental opinion with respect to the Veteran's claim of entitlement to compensation benefits under 38 U.S.C.A. § 1151 for negligent VA medical procedures in connection with a left knee replacement.  The claims file and a copy of this remand should be forwarded to the examiner.  If such examiner indicates that he or she cannot respond to the Board's question without examination of the Veteran, such should be afforded to the Veteran.

For the purposes of the opinion it is to be assumed that the Veteran has an additional disability as the result of the January 1997 total knee arthroplasty.  

Based on a review of the claims folder, including any obtained diagnostic films, including X-rays, the examiner should answer the following question:

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's additional disability of the left knee is due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA in performing the January 1997 total knee arthroplasty, or (2) From an event not reasonably foreseeable?

The examiner should adequately summarize the relevant history and clinical findings, and provide adequate reasons for the medical conclusions rendered.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

3.  After conducting any additional indicated development the case should again be reviewed and adjudicated on the evidence of record and any additional evidence submitted by the appellant.  If any benefit sought on appeal is not granted, the Veteran and his attorney should be furnished a SSOC, and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


